DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/01/2020 has been entered.


Response to Amendments
This communication is in response to the amendments filed on 1 December 2020:
	Claims 1-3, 10-12 and 15-17 are amended.
	Claims 1-20 are pending.


Response to Arguments
In response to Applicant’s remarks filed on 1 December 2020:
a.	Applicant’s arguments that Jones fails to teach the claimed limitation of: “splitting the message into a plurality of channels, each channel receiving an identical copy of the message,” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.
each noise data different for a respective copy of the message than any other copy of the message producing a plurality of ciphers each for a respective channel,” has been fully considered but is deemed moot in view of the fact that Jones was not used to reject the limitation of “each noise data different for a respective copy of the message than any other copy of the message…”. Applicant’s attention is directed to Khoury, Paragraph [0008], see “Generating the noise data based on the application data can include generating a copy of the application data, and modifying the copy of the application data to generate the noise data”, Khoury, Paragraph [0028], see “A value of the noise data can be different from the application data” and Khoury, Paragraph [0033], see “because each noise data is different from each other noise data, the resulting second authentication code will be unique”).
c.	Applicant’s arguments that neither Mehr nor Jones teach selecting ones among the channels to have different encryption parameters, a signal to noise ratio for a channel or a phase shift for a channel has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action. 
d.	Applicant’s arguments that Mehr does not describe the conditions that a channel should be decrypted, i.e. “prior to combining the decrypted cipher to produce the combined cipher” has been fully considered but is deemed moot in view of the new grounds of rejection presented in this Office Action.
e.	Applicant’s arguments that Knowland and Hackett is non-analogous art has been fully considered but is deemed not-persuasive. The examiner recognizes that analogous art may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (U.S. PGPub. 2019/0044916), in view of Khoury (U.S. PGPub. 2014/0173292), in further view of Huntley et al. (U.S. PGPub. 2014/0133614), hereinafter Huntley. 

	Regarding claim 1, Jones teaches A method for secure communication comprising:
	receiving a message for transmission from a transmitting node to a receiving node (Jones, Abstract, see “The received message are fragmented and agilely transmitted, via a plurality of communication channels, from the source endpoint device to the destination endpoint device”, where “source endpoint device” is being read as a transmitting node and where “destination endpoint device” is being read as a receiving node);
	splitting the message into a plurality of channels, each channel receiving an (Jones, Paragraph [0038], see “endpoint system A 150 splits the input packet into S sub-packets and sends those sub-packets, each through a respective communications channel, to endpoint system B 180”) (Jones, Paragraph [0169], see “endpoint systems A 150 and B 180 cooperate to create identical copies of shared random data 606…endpoint systems A 150 and B 180 both modify shared random data 606 over time in identical ways such that shared random data 606 changes over time but remains identical in both of the paired endpoint systems”, where “endpoint systems” are being read as the plurality of different channels and where “shared random data 606” is being read as identical copies of the message);
	adding noise data to each copy of the message, (Jones, Claim 8, see “generating one or more noise data packets that are independent of the substantive content of the data packet and sending the noise data packets to one or more of the destination addresses”, where “independent of the substantive content of the data packet…” is being read as each noise data different for a respective copy of the message) (Jones, Paragraph [0115], see “endpoint system A 150 pads the data payload of the subject sub-packet to fill the predetermined packet size of the sub-packet…endpoint system A 150 can insert other data into the data payload of a given sub-packet in manners described below. While endpoint system A 150 can insert random data into the sub-packet and endpoint system B 180 can disregard that random data…”, where “random data” is being read as noise data, which is added to each version of the message (sub-packets), wherein each noise data (random data) is different for a respective copy of the message (i.e., random data is added to each sub-packet)) (Jones, Paragraph [0126], see “Inserting at least one bit per cipher block, which can be the data payload of one sub-packet, causes half the encrypted bits to change, frustrating any exploitation of data between endpoint systems A 150 and B 180”, where “Inserting at least one bit per cipher block” is being read as adding random data (noise) to each version of the message, where “sub-packet” is being read as each respective channel and where each respective channel comprises a cipher block); and
	transmitting the unique ciphers via the respective channels from the transmitting node to the receiving node (Jones, FIGURE 2, where “ENDPOINT SYSTEM A 150” is being read as the transmitting node, where “ENDPOINT SYSTEM B 180” is being read as the receiving node and where “SUB-PACKET 206A-S” is being read as the ciphers contained in each split packet, which is being transmitted via the respective channels from the transmitting node to the receiving node).
	Jones does not teach the following limitation(s) as taught by Khoury: splitting the message into a plurality of channels, each channel receiving an
	adding noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective copy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
	(Khoury, Paragraph [0008], see “Generating the noise data based on the application data can include generating a copy of the application data, and modifying the copy of the application data to generate the noise data”) (Khoury, Paragraph [0028], see “A value of the noise data can be different from the application data”) (Khoury, Paragraph [0033], see “because each noise data is different from each other noise data, the resulting second authentication code will be unique”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, by implementing techniques for enhancing usability of mobile devices that securely store data, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message, disclosed of Khoury. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message. This allows for an improvement in security management within the system by implementing each noise data added to each copy of the message to be different than any other copy of the message, which ultimately reduces the chances of the message to be decoded by an unauthorized entity due to the noise data being different for each copy of the message (Khoury, Paragraph [0033]). 
	Jones as modified by Khoury do not teach the following limitation(s) as taught by Huntley: splitting the message into a plurality of channels, each channel receiving an identical copy of the message;
	adding noise data to each copy of the message, each noise data different for a respective identical copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
(Huntley, Paragraph [0016], see “the serial data signal is split into two identical copies by the signal splitter 1…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, and techniques disclosed of Khoury, by implementing techniques for eye pattern generation, comprising of splitting the message, where each channel receives an identical copy of the message, disclosed of Huntley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of splitting the message, where each channel receives an identical copy of the message. This allows for better security management for the system, due to each channel receiving an identical copy of the message, before the different noise data is added for producing different ciphers, which benefit the overall security of the data being transmitted/received (Huntley, Paragraph [0016]). 

	Regarding claim 10, Jones teaches An apparatus, comprising:
	a processor (Jones, Paragraph [0088], see “Endpoint system A 150 includes one or more microprocessors 502 (collectively referred to as CPU 502) that retrieve data and/or instructions from memory 504 and execute retrieved instructions in a conventional manner);
	computer memory holding computer program instructions executed by the processor for secure communication, the computer program instructions comprising Jones, Paragraph [0088], see “Endpoint system A 150 includes one or more microprocessors 502 (collectively referred to as CPU 502) that retrieve data and/or instructions from memory 504 and execute retrieved instructions in a conventional manner):
		program code, operative to receiving a message for transmission from a transmitting node to a receiving node (Jones, Abstract, see “The received message are fragmented and agilely transmitted, via a plurality of communication channels, from the source endpoint device to the destination endpoint device”, where “source endpoint device” is being read as a transmitting node and where “destination endpoint device” is being read as a receiving node);
		program code, operative to split the message into a plurality of channels, each channel receiving an (Jones, Paragraph [0038], see “endpoint system A 150 splits the input packet into S sub-packets and sends those sub-packets, each through a respective communications channel, to endpoint system B 180”) (Jones, Paragraph [0169], see “endpoint systems A 150 and B 180 cooperate to create identical copies of shared random data 606…endpoint systems A 150 and B 180 both modify shared random data 606 over time in identical ways such that shared random data 606 changes over time but remains identical in both of the paired endpoint systems”, where “endpoint systems” are being read as the plurality of different channels and where “shared random data 606” is being read as identical copies of the message);
	program code, operative to add noise data to each copy of the message, 
	program code, operative to transmit the unique ciphers via the respective channels from the transmitting node to the receiving node (FIGURE 2, where “ENDPOINT SYSTEM A 150” is being read as the transmitting node, where “ENDPOINT SYSTEM B 180” is being read as the receiving node and where “SUB-PACKET 206A-S” is being read as the ciphers contained in each split packet, which is being transmitted via the respective channels from the transmitting node to the receiving node).
	Jones does not teach the following limitation(s) as taught by Khoury: program code, operative to split the message into a plurality of channels, each channel receiving an 
	program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective copy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
	(Khoury, Paragraph [0008], see “Generating the noise data based on the application data can include generating a copy of the application data, and modifying the copy of the application data to generate the noise data”) (Khoury, Paragraph [0028], see “A value of the noise data can be different from the application data”) (Khoury, Paragraph [0033], see “because each noise data is different from each other noise data, the resulting second authentication code will be unique”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, by implementing techniques for enhancing usability of mobile devices that securely store data, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message, disclosed of Khoury. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message. This allows for an improvement in security management within the system by implementing each noise data added to each copy of the message to be different than any other copy of the message, which ultimately reduces the chances of the message to be decoded by an unauthorized entity due to the noise data being different for each copy of the message (Khoury, Paragraph [0033]). 
	Jones as modified by Khoury do not teach the following limitation(s) as taught by Huntley: program code, operative to split the message into a plurality of channels, each channel receiving an identical copy of the message;
	program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
(Huntley, Paragraph [0016], see “the serial data signal is split into two identical copies by the signal splitter 1…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, and techniques disclosed of Khoury, by implementing techniques for eye pattern generation, comprising of splitting the message, where each channel receives an identical copy of the message, disclosed of Huntley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of splitting the message, where each channel receives an identical copy of the message. This allows for better security management for the system, due to each channel receiving an identical copy of the message, before the different noise data is added for producing different ciphers, which benefit the overall security of the data being transmitted/received (Huntley, Paragraph [0016]). 

	Regarding claim 15, Jones teaches A computer program product comprising a non-transitory computer readable medium for use in a data processing system, the computer program product holding computer program instructions executed by the data processing system for secure communications, the computer program instructions comprising (Jones, Paragraph [0088], see “Endpoint system A 150 includes one or more microprocessors 502 (collectively referred to as CPU 502) that retrieve data and/or instructions from memory 504 and execute retrieved instructions in a conventional manner. Memory 504 can include generally and computer-readable medium including, for example, persistent memory such as magnetic and/or optical disks, ROM, and PROM and volatile memory such as RAM”):
	program code, operative to receive a message for transmission from a transmitting node to a receiving node (Jones, Abstract, see “The received message are fragmented and agilely transmitted, via a plurality of communication channels, from the source endpoint device to the destination endpoint device”, where “source endpoint device” is being read as a transmitting node and where “destination endpoint device” is being read as a receiving node);
	program code, operative to split the message into a plurality of channels, each channel receiving an (Jones, Paragraph [0038], see “endpoint system A 150 splits the input packet into S sub-packets and sends those sub-packets, each through a respective communications channel, to endpoint system B 180”) (Jones, Paragraph [0169], see “endpoint systems A 150 and B 180 cooperate to create identical copies of shared random data 606…endpoint systems A 150 and B 180 both modify shared random data 606 over time in identical ways such that shared random data 606 changes over time but remains identical in both of the paired endpoint systems”, where “endpoint systems” are being read as the plurality of different channels and where “shared random data 606” is being read as identical copies of the message);
	program code, operative to add noise data to each copy of the message, 
	program code, operative to transmit the unique ciphers via the respective channels from the transmitting node to the receiving node (Jones, FIGURE 2, where “ENDPOINT SYSTEM A 150” is being read as the transmitting node, where “ENDPOINT SYSTEM B 180” is being read as the receiving node and where “SUB-PACKET 206A-S” is being read as the ciphers contained in each split packet, which is being transmitted via the respective channels from the transmitting node to the receiving node).
	Jones does not teach the following limitation(s) as taught by Khoury: program code, operative to split the message into a plurality of channels, each channel receiving an 
	program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respectivecopy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
	(Khoury, Paragraph [0008], see “Generating the noise data based on the application data can include generating a copy of the application data, and modifying the copy of the application data to generate the noise data”) (Khoury, Paragraph [0028], see “A value of the noise data can be different from the application data”) (Khoury, Paragraph [0033], see “because each noise data is different from each other noise data, the resulting second authentication code will be unique”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, by implementing techniques for enhancing usability of mobile devices that securely store data, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message, disclosed of Khoury. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising each noise data added to the copy of the message being different for a respective copy of the message than any other copy of the message. This allows for an improvement in security management within the system by implementing each noise data added to each copy of the message to be different than any other copy of the message, which ultimately reduces the chances of the message to be decoded by an unauthorized entity due to the noise data being different for each copy of the message (Khoury, Paragraph [0033]). 
	Jones as modified by Khoury do not teach the following limitation(s) as taught by Huntley: program code, operative to split the message into a plurality of channels, each channel receiving an identical copy of the message;
	program code, operative to add noise data to each copy of the message, each noise data different for a respective copy of the message than any other copy of the message, each respective different noise data added to a respective identical copy of the message producing a unique cipher of a plurality of ciphers each unique cipher for a respective channel of the plurality of channels.
(Huntley, Paragraph [0016], see “the serial data signal is split into two identical copies by the signal splitter 1…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, and techniques disclosed of Khoury, by implementing techniques for eye pattern generation, comprising of splitting the message, where each channel receives an identical copy of the message, disclosed of Huntley. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of splitting the message, where each channel receives an identical copy of the message. This allows for better security management for the system, due to each channel receiving an identical copy of the message, before the different noise data is added for producing different ciphers, which benefit the overall security of the data being transmitted/received (Huntley, Paragraph [0016]). 

	Regarding claim 20, Jones as modified by Khoury and further modified by Huntley teaches The computer program product as recited in claim 16, wherein the number of channels is large enough to achieve the desired signal accuracy (Jones, Paragraph [0042], see “endpoint system A 150 determines a number of communications channels among which to divide the encrypted packet. The number of channels can be predetermined and fixed or can be determined according to one or more characteristics of the encrypted packet…endpoint system A 150 selects a number of channels such that the encrypted packet, when divided into that number of sub-packets, results in sub-packets having sizes that are no less than a predetermined minimum sub-packet size and no more than a predetermined maximum sub-packet size”, where “The number of channels can be predetermined and fixed or can be determined according to one or more characteristics of the encrypted packet” is being read as selecting the number of channels to be sufficient (large enough) to achieve the desired signal accuracy).


Claims 2, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Khoury, in further view of Huntley, in further view of Knowland et al. (U.S. PGPub. 2015/0275937), hereinafter Knowland. 

	Regarding claim 2, Jones as modified by Khoury and further modified by Huntley teaches The method as recited in claim 1, further comprising:
	receiving the unique ciphers from the plurality of channels by the receiving node (Jones, FIGURE 2, where “SUB-PACKET 206A-S” is being read as the ciphers from the plurality of channels, which are being received by the receiving node (ENDPOINT SYSTEM B 180)); 
	combining the unique ciphers to produce a combined cipher (FIGURE 2, where “JOIN AND DECRYPT 208” is being read as combining the ciphers to produce a combined cipher); 
	
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Knowland: filtering noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.
	(Knowland, Paragraph [0024], see “a noise reduction filter may be included for filtering the amplified signal data based on amplitude or pulse height”) (Knowland, Paragraph [0169], see “a filter in noise reduction 37 may be included for filtering the amplified signal data based on amplitude”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for the detection of gamma radiation, comprising of filtering noise data according to an amplitude of data, disclosed of Knowland.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of filtering noise data according to an amplitude of data. This allows for a more effective method for filtering noise data by filtering noise data according to an amplitude of data, where any amplitude that does not meet a pre-defined threshold is considered to be noise and is respective filtered out (Knowland, Paragraph [0169]). 

	Regarding claim 11, Jones as modified by Khoury and further modified by Huntley teaches The apparatus as recited in claim 10, further comprising:
	program code, operative to receive the unique ciphers from the plurality of channels by the receiving node (Jones, FIGURE 2, where “SUB-PACKET 206A-S” is being read as the ciphers from the plurality of channels, which are being received by the receiving node (ENDPOINT SYSTEM B 180));
	program code, operative to combine the unique ciphers to produce a combined cipher (FIGURE 2, where “JOIN AND DECRYPT 208” is being read as combining the ciphers to produce a combined cipher); 
	
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Knowland: program code, operative to filter noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.
	(Knowland, Paragraph [0024], see “a noise reduction filter may be included for filtering the amplified signal data based on amplitude or pulse height”) (Knowland, Paragraph [0169], see “a filter in noise reduction 37 may be included for filtering the amplified signal data based on amplitude”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for the detection of gamma radiation, comprising of filtering noise data according to an amplitude of data, disclosed of Knowland.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of filtering noise data according to an amplitude of data. This allows for a more effective method for filtering noise data by filtering noise data according to an amplitude of data, where any amplitude that does not meet a pre-defined threshold is considered to be noise and is respective filtered out (Knowland, Paragraph [0169]). 

	Regarding claim 16, Jones as modified by Khoury and further modified by Huntley teaches The computer program product as recited in claim 15, further comprising:
	program code, operative to receive the ciphers from the plurality of channels by the receiving node (Jones, FIGURE 2, where “SUB-PACKET 206A-S” is being read as the ciphers from the plurality of channels, which are being received by the receiving node (ENDPOINT SYSTEM B 180));
	program code, operative to combine the ciphers to produce a combined cipher (FIGURE 2, where “JOIN AND DECRYPT 208” is being read as combining the ciphers to produce a combined cipher); 
	
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Knowland: program code, operative to filter noise data from the combined cipher according to an amplitude of data in the combined cipher to retrieve the message.
	(Knowland, Paragraph [0024], see “a noise reduction filter may be included for filtering the amplified signal data based on amplitude or pulse height”) (Knowland, Paragraph [0169], see “a filter in noise reduction 37 may be included for filtering the amplified signal data based on amplitude”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for the detection of gamma radiation, comprising of filtering noise data according to an amplitude of data, disclosed of Knowland.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of filtering noise data according to an amplitude of data. This allows for a more effective method for filtering noise data by filtering noise data according to an amplitude of data, where any amplitude that does not meet a pre-defined threshold is considered to be noise and is respective filtered out (Knowland, Paragraph [0169]). 


Claims 3, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Khoury, in further view of Huntley, in further view of Piesinger (U.S. Patent 8,456,349), hereinafter Pie. 

	Regarding claim 3, Jones as modified by Khoury and further modified by Huntley teaches The method as recited in claim 1, wherein a set of the respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes (Jones, Paragraph [0138], see “In determining how much noise data to generate, endpoint system A 150 uses the following parameters: rate, scale, and variance”, where “variance” is being read as phase shifting) (Jones, Paragraph [0139], see “The variance affects the randomization of noise data as follows…endpoint system A 150 performs this jittering at many rates, ranging from hours to nanoseconds. Endpoint system A 150 implements a selectable range of time-scales an jitter factors, whose aggregate impact is to modify the smoothly varying background rate into what appears a random one…endpoint system A 150 makes smaller changes to rates in finger time scales (high frequencies)…endpoint system A 150 scales the size of the noise data by 1/frequency, which approximates a fractal noise pattern nearly universal in nature and typical systems”, where the sub-packets (respective copies of the message) are phase shifted by different respective amounts (e.g., dependent on the rate, scale and variance) to determine how much noise data to generate (prior to adding the noise data)), 
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Pie: wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.
	(Pie, Column 6, Lines 48 – 54, see “scaler 141 and downconverter 140 for each array element are adjusted, while all other array element scalers 141 are turned off, to obtain the same reference amplitude and phase shift values. This procedure ensures that the initial amplitude and phase shift of each array element are identical (defines the starting point for a uniform array factor)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for a 3D radar method, comprising a phase shift being used to determine where a respective copy of a message starts, disclosed of Pie.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising a phase shift being used to determine where a respective copy of a message starts. This allows for better security management within the system by phase shifting the respective copies of the message by different amounts in order for the respective copies to have different starting points, therefore, making it tougher for the messages to be compromised, wherein the phase shift is used to shift the message to a respective starting point (Pie, Column 6, Lines 48 – 54). 

	Regarding claim 12, Jones as modified by Khoury and further modified by Huntley teaches The apparatus as recited in claim 10, wherein a set of the respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes (Jones, Paragraph [0138], see “In determining how much noise data to generate, endpoint system A 150 uses the following parameters: rate, scale, and variance”, where “variance” is being read as phase shifting) (Jones, Paragraph [0139], see “The variance affects the randomization of noise data as follows…endpoint system A 150 performs this jittering at many rates, ranging from hours to nanoseconds. Endpoint system A 150 implements a selectable range of time-scales an jitter factors, whose aggregate impact is to modify the smoothly varying background rate into what appears a random one…endpoint system A 150 makes smaller changes to rates in finger time scales (high frequencies)…endpoint system A 150 scales the size of the noise data by 1/frequency, which approximates a fractal noise pattern nearly universal in nature and typical systems”, where the sub-packets (respective copies of the message) are phase shifted by different respective amounts (e.g., dependent on the rate, scale and variance) to determine how much noise data to generate (prior to adding the noise data)), 
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Pie: wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.
	(Pie, Column 6, Lines 48 – 54, see “scaler 141 and downconverter 140 for each array element are adjusted, while all other array element scalers 141 are turned off, to obtain the same reference amplitude and phase shift values. This procedure ensures that the initial amplitude and phase shift of each array element are identical (defines the starting point for a uniform array factor)”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for a 3D radar method, comprising a phase shift being used to determine where a respective copy of a message starts, disclosed of Pie.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising a phase shift being used to determine where a respective copy of a message starts. This allows for better security management within the system by phase shifting the respective copies of the message by different amounts in order for the respective copies to have different starting points, therefore, making it tougher for the messages to be compromised, wherein the phase shift is used to shift the message to a respective starting point (Pie, Column 6, Lines 48 – 54). 

	Regarding claim 17, Jones as modified by Khoury and further modified by Huntley teaches The computer program product as recited in claim 15, wherein respective copies of the message are phase shifted by different respective amounts within respective noise data envelopes (Jones, Paragraph [0138], see “In determining how much noise data to generate, endpoint system A 150 uses the following parameters: rate, scale, and variance”, where “variance” is being read as phase shifting) (Jones, Paragraph [0139], see “The variance affects the randomization of noise data as follows…endpoint system A 150 performs this jittering at many rates, ranging from hours to nanoseconds. Endpoint system A 150 implements a selectable range of time-scales an jitter factors, whose aggregate impact is to modify the smoothly varying background rate into what appears a random one…endpoint system A 150 makes smaller changes to rates in finger time scales (high frequencies)…endpoint system A 150 scales the size of the noise data by 1/frequency, which approximates a fractal noise pattern nearly universal in nature and typical systems”, where the sub-packets (respective copies of the message) are phase shifted by different respective amounts (e.g., dependent on the rate, scale and variance) to determine how much noise data to generate (prior to adding the noise data)), 
	Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Pie: wherein a phase shift determines where a respective copy of the message starts within a respective noise envelope.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques for enhancing usability of mobile devices that securely store data, disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for a 3D radar method, comprising a phase shift being used to determine where a respective copy of a message starts, disclosed of Pie.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising a phase shift being used to determine where a respective copy of a message starts. This allows for better security management within the system by phase shifting the respective copies of the message by different amounts in order for the respective copies to have different starting points, therefore, making it tougher for the messages to be compromised, wherein the phase shift is used to shift the message to a respective starting point (Pie, Column 6, Lines 48 – 54). 


Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Khoury, in further view of Huntley, in further view of Sharifi Mehr et al. (U.S. Patent 10,523,707), hereinafter Mehr. 

	Regarding claim 4, Jones as modified by Khoury do not teach the following limitation(s) as taught by Mehr: The method as recited in claim 1, further comprising:
	selecting respective channels of the plurality of channels to be encrypted; and
	encrypting the selected channels.
	(Mehr, Column 5, Lines 12 – 17, see “a client and server negotiate a secure communications channel, such as by performing a Transport Layer Security (TLS) handshake. Once the secure communications channel has been established, details about a new secure communications channel may be communicated to the client and server by a third party computer system…”, where “secure communications channel” is analogous to encrypting a respective channel, where “Transport Layer Security (TLS) handshake” is analogous to a receiving node and transmitting node mutually selecting a respective channel to be encrypted (secured) and based on the result of the handshake, encrypting the selected communications channel to communicate subsequent data to/from).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, and techniques disclosed of Khoury, by implementing techniques for secure transport channels using multiple cipher suites, comprising of selecting respective channels to be encrypted and encrypting the selected channels, disclosed of Mehr. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of selecting respective channels to be encrypted and encrypting the selected channels. This allows for improved security measures in terms of packets/data being compromised by an unauthorized third-party, due to the respective channels being selected and encrypted (Mehr, Column 5, Lines 12 – 17). 

Regarding claim 18, Jones as modified by Khoury do not teach the following limitation(s) as taught by Mehr: The computer program product as recited in claim 15, further comprising:
program code, operative to select respective channels to be encrypted; and
program code, operative to encrypt the selected channels.
	(Mehr, Column 5, Lines 12 – 17, see “a client and server negotiate a secure communications channel, such as by performing a Transport Layer Security (TLS) handshake. Once the secure communications channel has been established, details about a new secure communications channel may be communicated to the client and server by a third party computer system…”, where “secure communications channel” is analogous to encrypting a respective channel, where “Transport Layer Security (TLS) handshake” is analogous to a receiving node and transmitting node mutually selecting a respective channel to be encrypted (secured) and based on the result of the handshake, encrypting the selected communications channel to communicate subsequent data to/from).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, and techniques disclosed of Khoury, by implementing techniques for secure transport channels using multiple cipher suites, comprising of selecting respective channels to be encrypted and encrypting the selected channels, disclosed of Mehr. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of selecting respective channels to be encrypted and encrypting the selected channels. This allows for improved security measures in terms of packets/data being compromised by an unauthorized third-party, due to the respective channels being selected and encrypted (Mehr, Column 5, Lines 12 – 17). 


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jones, in view of Khoury, in further view of Huntley, in further view of Hackett (U.S. Patent 4,223,399). 

	Regarding claim 9, Jones as modified by Khoury and further modified by Huntley do not teach the following limitation(s) as taught by Hackett: The method as recited in claim 1, wherein a signal to noise ratio of the noise data is selected by adding noise having a data amplitude between one half to one third of a lowest data amplitude in a respective copy of the message.
(Hackett, Column 16, Lines 54 – 57, see “transmitted into the formation model illustrated in FIG. 7A to which has been added random noise in a filtered 5-10-50-55 Hz bandpass with a signal-to-noise ratio of 0.5”, where “added random noise” is analogous to the noise data and where “signal-to-noise ratio of 0.5” is analogous to the noise data having a signal to noise ratio to be between one half to one third). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for packet spreading data transmissions with anonymized endpoints, disclosed of Jones, techniques disclosed of Khoury, and techniques disclosed of Huntley, by implementing techniques for seismic exploration, comprising of a signal to noise ratio of the noise data being between one half to one third, disclosed of Hackett.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for secure communication using multichannel noise, comprising of a signal to noise ratio of the noise data being between one half to one third. This allows for an improvement in security whilst keeping the noise at a minimum. The configuration of a signal to noise ratio of the noise data being selected to be between one half to one third a lowest number in the message allows the system to establish the most suitable noise data for each respective message to provide for a secure communication (Hackett, Column 16, Lines 54 – 57). 




Allowable Subject Matter
Claims 5-8, 13-14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2433                                     

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433